ON MOTION FOR REHEARING

PER CURIAM.
David Farmer petitions this court for a writ of habeas corpus, alleging that his appellate attorney provided ineffective as*640sistance by failing to raise fundamental errors in the jury instructions regarding the justifiable use of deadly force. We grant the motion for rehearing and withdraw our previous order denying the petition.
Without a complete appellate record, we cannot determine whether the erroneous instructions constituted fundamental error in this case. Accordingly, we grant Farmer a new appeal on this issue. We are not deciding at this time whether this issue is barred by res judicata based on the arguments presented on direct appeal.
STONE, WARNER and SHAHOOD, JJ., concur.